July 14, 1919. The opinion of the Court was delivered by
The appellant was indicted under Section 697 of the Criminal Code for failure to support his wife and children. The appellant lives in Kershaw county. There was a disagreement between the husband and wife, and she moved into and now lives in Lee county with her children. The appellant demurred to the jurisdiction of the Court of Kershaw county, and claimed that the offense, if any, was committed in Lee county, where the wife and children reside. The demurrer to the jurisdiction was overruled, and the defendant was convicted for failure to support his children. From the sentence and judgment the defendant appeals, on one exception, as follows:
"For error in his Honor in overruling the demurrer made by the defendant to the jurisdiction of the Court upon the ground that at the time charged in the said indictment the wife and children of the said defendant were residents of the county of Lee."
The exception cannot be sustained. The recent case ofState v. Stone, 98 S.E. 333, holds that the husband is required, primarily, to furnish necessaries of life for his wife at his residence. The defendant resided in Kershaw *Page 312 
county, and the place the appellant was required to furnish necessaries was in Kershaw county. The offense was committed in Kershaw county and Kershaw county was the proper county for the trial.
The judgment is affirmed.